Scott, J.,

delivered the opinion of the Court.

Under the statute concerning boats and vessels, Hore sued the boat in a justice’s court for services on her as a deck hand. There was a judgment by default against the boat before a justice, and after an unsuccessful motion to set it aside, she appealed to the Court of Common-Pleas. The appeal was taken in May, 1845. In the Common Pleas, the plaintiff moved to dismiss the appeal, for the reason that it had been improvidently granted. The motion was overruled, and the plaintiff submitted to a nonsuit, and after an unsuccessful attempt to set it aside, appealed to this Court.
The statute under which this proceeding was had, Rev. Code, page 103, sec. 13, enacts, that in all their proceedings, justices of the peace shall conform to the provisions of the law governing justices’ courts.— This was sufficient to authorize the appeal from the justice, and the Common Pleas did not therefore err in refusing to dismiss it. Session Acts 1841, page- 50, and third subdivision of the 2nd sec-
The other Judges concurring,
the judgment will be affirmed.